Citation Nr: 1033081	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to October 
1945, and from April 1951 to April 1953.  He also was a member of 
the Idaho Air National Guard (IDANG) retiring in 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
which, in part, denied service connection for hearing loss and 
tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss, was first manifested many years after service 
and is not related to in-service events, including noise 
exposure.

2.  Tinnitus was first manifested many years after service and is 
not related to in-service events, including noise exposure.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.   Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in June and July 2007 correspondence of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA provided adequate notice of how 
disability ratings and effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  There 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic 
disease is shown as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If a condition noted during 
service is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
of symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 94 
percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2005).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  On 
the other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Background

The Veteran had service as a bomber and a fighter pilot from 
April 1944 to October 1945, and from April 1951 to April 1953.  
He also was a pilot in the Idaho Air National Guard retiring in 
1965.  The extensive active service and IDANG medical records are 
silent as to any complaints of or treatment for any hearing loss 
disability or tinnitus.  In addition there are approximately 12 
normal audiology examinations contained in the service and IDANG 
medical records through his retirement in 1965.

An October 2007 VAMC record notes the Veteran was a new patient 
who had a history of extensive evaluations for hearing loss with 
multiple audiological evaluations.  He reported spending over 
$18,000 on hearing aids over the years.  He reported no 
complaints of tinnitus.

The Veteran submitted a September 1993 medical report from Delray 
Maugan, M.D., noted that he had a history of bilateral 
sensorineural hearing loss which was mildly progressive.  Dr. 
Maugan noted that he had reviewed possible etiologies at that 
time suggesting purulent fistula vs. Meniere's disease.

The Veteran submitted an October 2008 letter from Southwest Idaho 
Ear Nose and Throat P.A., noting a history of moderately severe 
sensorineural hearing loss for several years.  Pure tone 
thresholds, in decibels were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
60
50

60
LEFT
40
60
50
65
70

In October 2008 the Veteran offered testimony at a personal 
hearing at the RO.  He reported being a B17 pilot during WWII.  
He also flew P51, C-47, B25, B26, and F94 aircraft.  He testified 
to not wearing any hearing protection other than his leather 
flight helmet.  He stated that he noted his hearing was 
deteriorating in 1952 or 53 but the service department did note 
any hearing loss.  He reported retiring in 1966.  He testified to 
getting his first set of hearing aids in the late 1970s although 
the records reveal they were received in 1982.

A November 2008 letter from the House of Hearing Audiology clinic 
noted that the Veteran had been treated for hearing loss since 
1982.  He had been fitted with hearing aids at that time.  After 
his initial assessment it was noted that, "it was quite apparent 
that his hearing condition worsened during his time of flying 
aircraft serving our country for 26 years.  His condition during 
that time was moderate to severe through the speech 
frequencies."

At an October 2009 VA audiological examination, the examiner 
reviewed the claims file and medical records.  It was noted that 
whisper voice tests were normal in November 1942, April 1944, 
September 1945, October 1952, and October 1960.  Audiogram were 
normal in October 1957, September 1959, October 1960, September 
1961, September 1962, October 1963, November 1964, and November 
1965.  In addition the records were entirely silent as to any 
complaints of tinnitus in service.  The examiner noted the 
Veteran had 26 years of noise exposure flying military aircraft.  
This included jet fighters for 2 years, as well as P51 mustangs 
and B17 bombers.  He flew 30 combat missions and was a test pilot 
in the IDANG for 14 years.   The examiner also noted a current 
diagnosis of constant bilateral tinnitus which the Veteran 
reported had begun during service in 1944.  Pure tone thresholds, 
in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
65 
60
60
65
70
LEFT
60
65
60
75
75

Average pure tone thresholds, in decibels (dB), were 63.75 in the 
right ear and 68.75 in the left ear.  Speech audiometry revealed 
speech recognition ability was 48 percent in the right ear and 88 
percent in the left ear.  It was noted that the Veteran had a 
bilateral moderately severe sensorineural hearing loss.  The 
examiner noted that service connection for a bilateral hearing 
loss and tinnitus was denied in 2007, because the service medical 
records documented normal hearing in the Veteran's physical 
examinations as recently as 1965.  He had many audiograms in 
service (at least 12) that revealed normal hearing bilaterally.  
He received his first set of hearing aids in 1982 or 16 years 
after his IDANG service.  The examiner opined that as there was 
no evidence of hearing loss during service,  "therefore impaired 
hearing is less likely than not caused by his military service 
noise exposure."  Tinnitus was also noted less likely than not 
caused by his military service noise exposure.  There were no 
documented complaints of tinnitus in the service medical 
treatment records during the Veteran's 20 plus years of military 
service or shortly thereafter.

Analysis

The Board finds that there is a preponderance of evidence against 
granting service connection for a bilateral hearing loss and 
tinnitus for the following reasons.

There are no medical records in service showing any diagnosis of 
hearing loss or tinnitus.  Further, there is no evidence of a 
bilateral hearing loss or tinnitus within the first year after 
service.  Likewise there are no medical records during his IDANG 
service showing any diagnosis of hearing loss or tinnitus.  
Further, there is no evidence of a bilateral hearing loss or 
tinnitus within the first year after IDANG service.  While the 
Board acknowledges that the Veteran was routinely exposed to 
hazardous noise during service his flight examinations revealed 
no evidence of hearing loss or of tinnitus.    

The Veteran filed his claim for service connection for hearing 
loss and tinnitus in June 2007, 54 years after his last period of 
active service, and 42 years after his IDANG service.
  
Notwithstanding the Veteran's assertion of hearing loss and 
tinnitus as a result of service, bilateral hearing loss was not 
clinically shown until approximately 1982, about 29 years after 
active service, and about 16 years after his IDANG service.  Such 
lapses of time are factors for consideration in deciding service 
connection claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
approximately 1982, when the Veteran was first fitted for hearing 
aids; and for tinnitus prior to June 2007 when the Veteran filed 
his claim for service connection for tinnitus and a bilateral 
hearing loss.  

The October 2009 VA examiner reviewed the claims file and medical 
records, and tested the Veteran's hearing.  Based on a review of 
medical evidence and results of the audiological evaluation, the 
examiner opined that the Veteran's hearing loss and tinnitus were 
less likely as not caused by or as a result of noise exposure in 
the military.  The examiner performed a thorough review of the 
Veteran's service medical record, the Board notes again that 
these were silent for any hearing loss condition or tinnitus and 
contained at least 12 normal audiological evaluations over a 26 
year period of active and National Guard service.  The examiner 
gave a detailed rationale for her conclusion based on an accurate 
characterization of the evidence; the examiner's opinion is 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Of course, in addition to the medical evidence, the Board must 
consider lay evidence, including the Veteran's statements.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  While the Veteran 
is competent to report his observations of his hearing loss and 
tinnitus symptoms, these statements must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  To the extent that the Veteran has 
indicated generally that he experienced continuity of 
symptomatology, this testimony must be considered in conjunction 
with the multiple normal examination reports during service, and 
the absence of any complaints, treatment, or diagnoses of any 
hearing loss or tinnitus for many years after service.  On 
multiple physical examinations, the Veteran specifically denied 
any ear trouble and did not note hearing loss.  Accordingly, the 
Board does not find the Veteran's statements to be credible.  
 
The Board also notes that, to the extent that the Veteran has 
been diagnosed with hearing loss and tinnitus, such diagnoses 
were not within the one-year period during which the 
manifestation of a chronic disease such as sensorineural hearing 
loss warrants service connection on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a hearing loss disorder or tinnitus in 
service, hearing loss and tinnitus did not arise within the one-
year presumptive period, and any current bilateral hearing loss 
or tinnitus is not otherwise related to service.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for a hearing loss disorder is denied.

Service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


